DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on Sept. 30, 2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankey et al. (US 2004/0067284 A1) (“Sankey”), in view of Peters et al. (US 10543656 B2) (“Peters”) and Zheng et al. (US 2019/0264022 A1) (“Zheng”).
With respect to claim 1, Sankey discloses a polyester film comprising a substrate layer and a surface layer formed on the substrate layer (abstr., 0015-0020).  Sankey discloses a melting point of the polyester-based copolymer of from 90°C to 250°C (0043), the range overlapping the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Sankey discloses a material of the surface layer is a polyester-based copolymer that includes residues derived from a diacid component and residues derived from a diol component, the diacid component including terephthalic acid, isophthalic acid and the diol component including ethylene glycol, neopentyl glycol and 1,4 butanediol (0037-0039), but the reference is silent with respect to the specific amounts of the components as recited in the claim.  Peters discloses a film comprising a polyester composition comprising 80 to 100 mol % of terephthalic acid (col. 14, lines 62-67, col. 15, lines 1-10, 18-31), up to 20 mol % of isophthalic acid (col. 15, lines 35-51), 50 to 80 mol % of ethylene glycol, up to 15 mol % of neopentyl glycol (col. 18, lines 35-58), and greater than 5 mol % of 1,4-butanediol or from 5 mole % to 25 mole % of 1,4-butanediol (col. 19, lines 3-18).  The ranges of mol % overlap the ranges recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  The film is to be applied to sheets or films (col. 27, lines 39-64).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the surface layer of Sankey having the component amounts as disclosed in Peters as the film of Sankey is to be used in packaging applications (0001), as is the film of Peters (col. 27, lines 39-64).
The recitation “for being embossed with a laser-engraved pattern” in the preamble of claim 1 is a recitation of intended use, since the references teach all the elements of the polyester film it would be obvious to a person skilled in the art that the film according to the references is capable to perform as intended.
Regarding claim 2, Sankey, Peters and Zheng teach the film of claim 1.  Sankey discloses a material of the substrate being polyethylene terephthalate (0047-0048).
As to claim 3, Sankey, Peters and Zheng teach the film of claim 2.  Peters discloses a nucleating agent present in the surface layer, and provides an amount of additives of from 0.01 to 25 wt. % of the composition (col. 25, lines 47-52), but is silent with respect to the specific amount of nucleating agent as recited in the claim.  Zheng discloses a polyester composition comprising a nucleating agent in the amount of 0.01-10 wt. % (abstr., 0058).  The range of percentage overlaps the range recited in claim 3, overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the surface layer a nucleating agent in an amount as disclosed in Zheng as such an amount is known in the art of polyester compositions.
With respect to claim 4, Sankey, Peters and Zheng teach the film of claim 3.  Peters discloses a nucleating agent present in a polyester composition, and provides an amount of additives of from 0.01 to 25 wt. % of the composition (col. 25, lines 47-52), but is silent with respect to the specific amount of nucleating agent as recited in the claim.  Zheng discloses a polyester composition comprising a nucleating agent in the amount of 0.01-10 wt. % (abstr., 0058).  The range of percentage overlaps the range recited in claim 4, overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the substrate layer a nucleating agent in an amount as discloses in Zheng as such an amount is known in the art of polyester compositions.
Regarding claim 5, Sankey, Peters, and Zheng teach the film of claim 4.  Sankey discloses a thickness of the substrate of from 9 to 150 µm (0064), which overlaps the recited range; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.5).  Sankey discloses a thickness of the surface layer of from about 0.1 µm to about 8 µm (0065).  Thus, for example, when the thickness of the substrate layer is 30 µm and the thickness of the surface layer is 1.5 µm, then the thickness of the surface layer is 4.76 % of the total thickness of the polyester film, which is within the recited range.
Regarding claim 6, Sankey, Peters, and Zheng teach the film of claim 5.  Sankey discloses a thickness of the substrate of from 9 to 150 µm (0064).  Sankey discloses a thickness of the surface layer of from about 0.1 µm to about 8 µm (0065).  Thus, for example, when the thickness of the substrate layer is 30 µm and the thickness of the surface layer is 1.5 µm, then the thickness of the surface layer is 4.76 % of the total thickness of the polyester film, which is within the recited range.
As to claim 7, Sankey, Peters, and Zheng teach the film of claim 6.  Sankey discloses a thickness of the substrate of from 9 to 150 µm (0064).  Sankey discloses a thickness of the surface layer of from about 0.1 µm to about 8 µm (0065).  Thus, for example, when the thickness of the substrate layer is 30 µm and the thickness of the surface layer is 1.5 µm, then the thickness of the surface layer is 4.76 % of the total thickness of the polyester film, which is within the recited range.
Regarding claim 9, Sankey, Peters and Zheng teach the film of claim 1.  Sankey discloses a melting point of the polyester-based copolymer of from 90°C to 250°C (0043), which is overlapping the recited range of claim 9; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).


Response to Arguments
Applicant’s arguments filed on Sept. 30, 2022 have been fully considered.
The Applicant argued Sankey is directed to a polymeric film for forming a lid of a container, does not require the surface layer to have improved embossing processability, and thus fails to discloses the specific components of the surface layer of the present application.  The Examiner notes the recitation “for being embossed with a laser-engraved pattern” in the preamble of claim 1 is a recitation of intended use; since the references teach all the elements of the polyester film is would be obvious to a person skilled in the art that the film according to the references is capable to perform as intended.  The fact that the film of Sankey is used in packaging applications (0002), does not preclude the film from being embossed when used in packaging.
The Applicant argued Sankey provides a melting point of the polyester-based copolymer in the range of from 90°C to 250°C without teaching or suggestion about selecting a narrower range as recited in the now amended claim 1.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The range disclosed in Sankey overlaps the range recited in claim 1, and as such establishes prima facie case of obviousness (MPEP 2144.05).
The Applicant argued all the ranges of components of the polyester composition of Peters are wider than those recited in claim 1, with the exception of 1,4-butanediol where the range of 1,4-butanediol of claim 1 does not overlap with the range of Peters.  The Examiner, reiterates that when the ranges of prior art overlap the ranges recited in the claim, prima facie obviousness is established (MPEP 2144.05).  Furthermore, regarding 1,4-butanediol Peters discloses a range of more than 5 mole %, and an embodiment of from 5 to 25 mole % (col. 19, lines 6-18), the ranges overlapping the recited range.  The Applicant did not provide a specific passage in Peters disclosing the amount of 1,4-butanediol of from 0 to 20 mole %.
The Applicant has argued the polyester film of Peters requires different properties than the polyester film of the present application, that is why in Peters there is no suggestion about selecting narrower or different ranges of the amounts of the diacid and diol components according to special purposes and requirements.  The Examiner notes overlapping ranges of the components of the polyester film establish prima facie obviousness (MPEP 2144.05).  Thus, to establish obviousness of the ranges of Peters a person of ordinary skill in the art does not need to narrow or change the ranges of Peters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783